Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 2/19/2021.
Claims 1-12 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-12 are rejected under 35 U.S.C. 101 because:
	Claim 10 is directed to an abstract idea without significantly more. The claims are directed to changing an amount of information according to work load information/state of the occupant of the vehicle.  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and is a Mental Process under 2A-prong 1 but for the recitation of generic computer components.  That is, other than reciting a computer processor, sever, in-app executed by the mobile device are well known computer functions. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental process group, and it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, under 2A- prong 2 test. The claims do not provide an inventive step under 2B, as discussed with respect to step 2A prong two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot 
	Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent system claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  At best, the system recited in the claim is merely providing an environment to implement the abstract idea.  
	Dependent claims 2-9, 12 similar steps for changing an amount of information according to work load information/state of the occupant of the vehicle, which further includes the driving load is higher than a threshold value, the amount of predetermined information displayed on the digital signage to be less than the amount of predetermined information to be display on the digital signage, automatic level of the vehicle, distance being above a threshold value,  that do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis above. 
	Claim 11 is rejected under 35 U.S.C. 101 for substantially the same reasons as the claims above. The computer readable medium of claim 11 recites "a computer-readable medium having embodied therein executable program code”. Similar to the claims rejected above, there is no improvement to another technology or technical field, no improvements to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technical environment. Additionally, the claims require no more than a generic computer 

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (2016/0180709 hereinafter Rider) in view of Harrison (2013/0325629 hereinafter Harrison).
	With respect to claims 1-2, 10 and 11, Rider teaches systems and methods for a digital signage control (Abstract).
	Displaying predetermined information on a digital signage disposed around a predetermined road (outdoor advertising apparatus 102 is configured to display one or more advertisements to pedestrian or vehicle traffic)(see figure 1);

	Acquiring work load information regarding a work load state of the occupant of the vehicle wherein the work load state of the occupant of the vehicle and the digital signage, a distance between the vehicle and the digital signage and a vehicle speed of the vehicle (i.e. The billboard may broadcast a signal such that the IVI picks up the signal when it is within a certain distance from the billboard (e.g., a half a mile). The IVI may accept the information (stage 308). The IVI may then determine whether the billboard is likely interesting to an occupant of the vehicle (e.g., using a machine learning process) and continue interacting with the billboard based on the determination)(paragraph 0025 and Figure 3).
	With respect to the predetermined information of which amount is changed on the digital signage being based on at least condition (a)when an automatic driving level of the vehicle is equal to or lower than an automatic driving level 3 is satisfied; condition (c) when the work load level is not the lowest work level 1 and condition (d) that the distance between the vehicle and the digital signage is equal to or higher than a predetermined threshold value is satisfied. Harrison teaches on paragraph 0056 “the amount of interactive media content selected for presentation to the occupant is also based on the estimated speed of the moving vehicle.  For example, if the speed of the moving vehicle is low, the likely occupant may have more time to read interactive media content displayed on display 180. Hence, the selected interactive media content may be 
     
	With respect to claims 3 and 5, the claims recite when the driver/work load is higher than a driving/work load threshold value, the amount of predetermined information displayed to be less than the amount of the predetermined information displayed when the driving load is lower than the threshold value.  Official Notice is taken that it is old and well known to provide less information/content to users that are busy or have a high work load in order to avoid rejection of the information.  For example, a user that is engaged or already viewing information might not be presented with additional information in order to avoid disengagement.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included, when the driver/work load is higher than a driving/work load threshold value, the amount of predetermined information displayed to be less than the amount of the 

	Claim 4 further recites the circuitry is configured to set, when the automatic driving level is lower than an automatic driving level threshold value, the amount of the predetermined information displayed on the digital signage to be less than the amount of the predetermined information displayed on the digital signage when the automatic driving level is higher than the automatic driving level threshold value. Official Notice is taken that it is old and well known to provide more information/content to users when the user can perceive the information.  For example, when a computer is idled, the user will be presented with information/content.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included using the old concept of providing information when a person is less engaged in other activities to when a car is in automatic mode and the user is less engaged in driving and therefore can be more attentive to the information presented to them.

	Claim 6 the amount of the predetermined information displayed on the digital signage to be less than the amount of the predetermined information displayed on the digital signage when the distance is shorter than the distance threshold value. Official Notice is taken that it is old and well known to determine the amount of information to present to the users based if the distance is less than a predetermined threshold amount, in order to better target the information based on how close the users are to the display and therefore benefit from the displayed information.    

	Claim 7 further recites, when the vehicle speed is higher than a vehicle speed threshold value, the amount of the predetermined information displayed on the digital signage to be less than the amount of the predetermined information displayed on the digital signage when the vehicle speed is lower than the vehicle speed threshold value. Official Notice is taken that it is old and well known to determine the amount of information to present to the users based if the speed is less than a predetermined threshold amount, in order to better target the information based on how slow the vehicle is and therefore the occupants could better read the displayed information.   

	Claims 8-9 further recite, changing the amount of the predetermined information displayed on the digital signage by changing the number of pieces of detailed information actually included in a content of the predetermined information among a plurality of pieces of detailed information included as the content of the predetermined information. Official Notice is taken that is old and well known to make changes to the ads by changing the brand, products and the like, because such a modification would enable the advertisers to easy customize the presented information by changing certain words, pieces, information on the ad.  

	
Response to Arguments
The 101 rejections have been maintained. The claims pertain to changing the amount of predetermined information based on driving level of a vehicle and the 
Applicant states that Harrison discloses if the speed of the moving vehicle is high, more simplistic interactive media content (displayed on display) is selected (which meets limitations (a), (c) and (d) of claim 12 (see above rejection), but argues that Harrison doesn’t disclose condition (b) “when the vehicle speed and the steering angle of the vehicle are equal to or higher than a predetermined value “.  The Examiner wants to point out that the claims call for at least one of conditions of (a)-(c) and (d) (claim  is satisfied, Therefore not all conditions have to be satisfied but for the claimed limitations to be met.  Applicant is advised not to claim, condition (b) in the alternative, in order for condition (b) to be considered.   

References cited but not applied:
	JP 2014-13058 (cited on IDS on 8/8/2017) A teaches user data related to a user are determined, and context data related to the user are determined, and interactive advertisements to be presented to the user in a vehicle ate determined on the basis of the user data and the context data, and the determined interactive advertisements are presented to the user in the vehicle. The context data include trip data representing a trip made by the user. Preferably, the determination of the interactive advertisements comprises: determining a place related to the trip; and specifying the interactive advertisements related to the place from an advertisement inventory on the basis of the user data and the context data. 
	“Errors in the perception of motion in depth: Effects of a structured field-of-view” by Clarke, David Langton teaches Judgments of egocentric distance to single targets in reduced-cue laboratory conditions tend to be perceptually anchored at an Egocentric Reference Distance (ERD), a distance that typically is between two and three meters from the observer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	

	Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688